       Case 4:18-cv-07229-YGR Document 209 Filed 06/17/21 Page 1 of 3



 1    EDWARD G. POPLAWSKI (SBN 113590)      JUANITA R. BROOKS (CA SBN 75934)
      epoplawski@wsgr.com                   brooks@fr.com
 2    OLIVIA M. KIM (SBN 228382)            ROGER A. DENNING (CA SBN 228998)
      okim@wsgr.com                         denning@fr.com
 3
      TALIN GORDNIA (SBN 274213)            JASON W. WOLFF (CA SBN 215819)
 4    tgordnia@wsgr.com                     wolff@fr.com
      STEPHANIE C. CHENG (SBN 319856)       MEGAN A. CHACON (CA SBN 304912)
 5    stephanie.cheng@wsgr.com              chacon@fr.com
      WILSON SONSINI GOODRICH & ROSATI      K. NICOLE WILLIAMS (CA SBN 291900)
 6    Professional Corporation              nwilliams@fr.com
      633 West Fifth Street, Suite 1550     FISH & RICHARDSON P.C.
 7
      Los Angeles, CA 90071                 12860 El Camino Real, Suite 400
 8    Telephone: (323) 210-2900             San Diego, CA 92130
      Facsimile: (866) 974-7329             Phone: (858) 678-5070 /Fax: (858) 678-5099
 9
      RYAN R. SMITH (SBN 229323)            ROBERT P. COURTNEY (CA SBN 248392)
10    rsmith@wsgr.com                       courtney@fr.com
11    CHRISTOPHER D. MAYS (SBN 266510)      FISH & RICHARDSON P.C.
      cmays@wsgr.com                        3200 RBC Plaza
12    WILSON SONSINI GOODRICH & ROSATI      60 South 6th Street
      Professional Corporation              Minneapolis, MN 55402
13    650 Page Mill Road                    Phone: (612) 335-5070 /Fax: (612) 288-9696
      Palo Alto, CA 94304-1050
14    Telephone: (650) 493-9300             PROSHANTO MUKHERJI (PRO HAC VICE)
      Facsimile: (650) 493-6811             mukherji@fr.com
15
                                            FISH & RICHARDSON P.C.
16    Attorneys for Defendant               One Marina Park Drive
      QUALYS INC.                           Boston, MA 02210
17                                          Phone: (617) 542-5070/ Fax (617) 542-8906

18                                          AAMIR A. KAZI (PRO HAC VICE)
                                            kazi@fr.com
19
                                            LAWRENCE R. JARVIS (PRO HAC VICE)
20                                          jarvis@fr.com
                                            Fish and Richardson P.C.
21                                          1180 Peachtree Street Ne 21st Floor
                                            Atlanta, GA 30309
22                                          Phone: (404) 879-7238/ Fax: 404-892-5002
23

24

25

26

27

28

     CASE NO. 4:18-cv-07229-YGR                                        JOINT REQUEST TO STAY
       Case 4:18-cv-07229-YGR Document 209 Filed 06/17/21 Page 2 of 3



 1                          IN THE UNITED STATES DISTRICT COURT

 2                      FOR THE NORTHERN DISTRICT OF CALIFORNIA
 3                                  OAKLAND DIVISION
 4

 5   FINJAN LLC                              )   CASE NO.: 4:18-cv-07229-YGR (TSH)
                                             )
 6                  Plaintiff,               )   [PROPOSED] ORDER GRANTING
                                             )   JOINT REQUEST TO STAY
 7          v.                               )   LITIGATION
                                             )
 8   QUALYS INC.,                            )
 9                                           )
                    Defendant.               )
10                                           )
                                             )
11                                           )
                                             )
12
                                             )
13                                           )

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


     CASE NO. 4:18-cv-07229-YGR              2     [PROPOSED] ORDER GRANTING JOINT REQUEST TO
                                                                                        STAY
       Case 4:18-cv-07229-YGR Document 209 Filed 06/17/21 Page 3 of 3



 1          To preserve the resources of the parties and in the interest of judicial economy, the Court

 2   grants the joint request to stay the litigation pending completion of any appellate review of the

 3   District Court’s amended order (Dkt. No. 869) of March 29, 2021, in Finjan v. ESET (S.D. Cal.

 4   Case No. 17-cv-0183).

 5          IT IS SO ORDERED.

 6

 7   Dated: June 17, 2021
                                                 Hon. Yvonne Gonzalez Rogers
 8                                               United States District Court
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     CASE NO. 4:18-cv-07229-YGR                      1       [PROPOSED] ORDER GRANTING JOINT REQUEST TO
                                                                                                  STAY
